UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ELIZABETH GRANT; GRACE GRANT,

                                   Plaintiffs,
                                                                   MEMORANDUM AND ORDER
                 -against-                                           I 9-CV-4876 (RRM) (LB)

ADA KIRAN CHEENA; ADA DIXON GORDEN;
ADA NICOLETTA CAFFERRI,

                                   Defendants.
---------------------------------------------------------------x
ROSL YNN R. MAUSKOPF, United States District Judge.

        On or about August 15, 2019, plaintiff Elizabeth Grant ("Grant"), then an inmate on Rikers

Island, commenced this prose civil rights action on behalf of herself and her mother, Grace Grant,

against three Assistant District Attorneys - Kiran Cheena, Dixon Gorden, and Nicoletta Cafferri

(collectively, "Defendants") - who were invo lved in prosecuting Grant for felony assault. Grant's

application to proceed in for ma pauperis is granted but, for the reasons stated below, the action is

dismissed with prejudice.

                                                 BACKGROUND

        The following facts are drawn from a partially legible form complaint, the allegations of

which are assumed to be true fo r purposes of this memorandum and order. At some unspecified

time, Grant was prosecuted on felony charges in the Supreme Court of the State of New York,

Queens County. ADA Cheena tried the case in front of Justice Daniel Lewis, though ADA Gorden

was also present in the cou1troom. The complaint implies that Cheena committed a Brady violation

by illegally withholding "favorable evidence." (Comp!. (Doc. No. 1) at ~ II.) . It further implies that

Cheena engaged in some sort of prosecutorial misconduct by relying on "falsehoods to convict"

Grant and by engaging in "character assassination." (Id.)
        Gorden "spent the whole trial [in] ... the audience," but provided Cheena with "ideas to try

to find reasons to falsely convict" Grant. (Id. ) Grant complained to the judge and defense counsel

that this was " unfair," but to no avail. (Id.) According to the complaint, "Judge Lewis continued to

let ... Cheena get help from every lawyer in the audience," including "a class of 25 interns." (Id.

(emphasis in original)).

        Grant does not allege that ADA Cafferri was present at trial, but alleges that "Cafferri

corruptly did all of ... Cheena' s paperwork." (Id. ) The complaint also implies that Cafferri has

supervisory liability, stating that Cafferri was the "puppeteer" and that Cheena was " the puppet."

(Id.)

        Grant did not complete paragraph Ill of the form complaint, which prompts the plaintiff to

request relief. However, in paragraph II.A, which inquires about injuries, Grant complains that she

was false ly convicted and will lose various teaching licenses as a result. She fu1ther complains that

she already "lost a year of [her] life in jail," and "will not be able to make a living" as a result of the

loss of her licenses. (id. at ~ II.A.)

                                         STAND ARD OF REVIEW

        Under 28 U.S.C. § 191 SA, a di strict court must screen a civil complaint "in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity" and

;'dismiss the complaint, or any po11ion of the complaint, if the complaint - (1) is frivolous,

malicious, or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief

from a defendant who is immune from such relief." Similarly, under 28 U.S.C. § 1915(e)(2)(B), a

court must dism iss any action filed in for ma pauper is if the court determines that the action "(i) is

fri volous or malicious, (ii) fails to state a claim upon which relief may be granted, or (iii) seeks

monetary relief from a defendant who is immune fro m such relief."




                                                     2
         In determining whether a complaint fails to state a claim, the Court must assume the truth of

"all well-pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Roy al Dutch

Petroleum Co. , 621 F.3d 111 , 123 (2d Cir. 20 I 0) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). In addition, pro se complaints must be held to less stringent standards than pleadings

drafted by attorneys; a court is required to read a prose complaint liberally and interpret it raising

the strongest arguments it suggests. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Hughes v. Rowe,

449 U.S. 5, 9 ( 1980); Sealed Plaintiffv. Sealed Defendant # I, 537 F.3d 185, 191-93 (2d Cir. 2008).

However, even a prose complaint must plead sufficient facts to "state a claim to relief that is

plausible on its face. " Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                            DISCUSSION

   I.       Grace Grant

         Preliminarily, the Court notes that the complaint is signed only by Grant and not by her

mother, Grace. Rule 11(a) of the Federal Rules of Civil Procedure requires that a pleading be

signed "by a party personally if the party is unrepresented." Although the complaint is signed by

Grant, a prose litigant cannot represent anyone other than herself, not even her own relatives. See

Cheung v. Youth Orchestra Found. of Buffalo, Inc. , 906 F.2d 59, 61 (2d Cir. 1990). Accordingly,

any claims brought by Grace Grant or by Elizabeth Grant on behalf of her mother are dismissed.

   11.      Prosecutorial Immunity

         Prosecutors enjoy absolute immunity when they engage in "advocator)' conduct that is

' intimately associated with the judicial phase of the criminal process. "' Giraldo v. Kessler, 694

F.3d I 6 I, 165 (2d Cir. 20 12) (quoting Imbler v. Pachtman , 424 U.S. 409, 430 (1976)). Thus, a

prosecutor enjoys absolute immunity for acts undertaken "in preparing for the initiation of judicial

proceedings or for trial" or that are "within the scope of [the prosecutor's] prosecutorial duties."

Shmueli v. City ofNew York, 424 F.3d 231 , 237 (2d Cir. 2005). A prosecutor:


                                                   3
               acts within the scope of her duties even if she makes false statements
               during judicial proceedings, see Burns v. Reed, 500 U.S. 478, 490
               (1991), knowingly uses false testimony, Shmueli, 424 F.3d at 237,
               deliberately withholds exculpatory evidence, id., engages in malicious
               prosecution, id. at 238, or attempts to intimidate an individual into
               accepting a guilty plea, Peay v. Ajello, 470 F.3d 65, 67-68 (2d Cir.
               2006).

D'Alessandro v. City of New York, 713 F. App'x I, 5 (2d Cir. 2017) (summary order).

       In this case, the wrongdoing attributed to Cheena and Gorden either occurred during the

course of Grant's criminal trial or was "within the scope of [the prosecutor's] prosecutorial duties."

Shmueli, 424 F.3d at 237. Construed liberally, the complaint alleges that Cheena withheld

exculpatory evidence whil e introducing false evidence and making false statements against Grant,

and that Gorden provided unfair assistance to Cheena at trial. Even assuming this conduct violated

Grant's federal constitutional or statutory rights, it was "intimately associated with the judicial

phase of the criminal process." Giraldo , 694 F.3d at 165; Imbler, 424 U.S. at 430. Since both

prosecutors were acting within the scope of their duties, they enjoy absolute immunity for these

actions even if they were wrongful or unlawful. See D 'Alessandro, 713 F. App'x at 5.

       With respect to Cafferri, the complaint implies that whatever "paperwork" she completed in

connection with Grant's case was " in prepar[ation] for the initiation of judicial proceedings."

Shmueli, 424 F.3d at 237. lf so, Cafferri would enjoy absolute prosecutorial immunity with respect

to her actions. However, even assuming that Cafferri was acting in an investigatory, rather than

prosecutorial, capacity, the allegation that her name appeared on paperwork used by Cheena does

not suggest impropriety. By characterizing Cafferri as a "puppeteer" and Cheena as her "puppet,"

Grant herself suggests that Cafferri was acting in a supervisory capacity. As such, it would not be

at all unusual or improper to have Cafferri ' s name appear on briefs and other court submissions

filed in connection with the prosecution.




                                                    4
    III.      Relief

           Even if Defendants were not immune and if Grant 's allegations stated a claim against any of

the Defendants, the Court would dismiss the complaint for fai lure to request any rel ief. The only

inj uries alleged by Grant - loss of her license and liberty - are consequences of her felony

conviction. The only way Grant can challenge her state-court conviction in this Court is via a

petition fo r a writ of habeas corpus, which can only be fi led after Grant exhausts her direct appeal.

Any challenges to the constitutionality of her state conviction are not cognizable in this civil rights

action. See Heck v. Humphrey, 512 U.S. 477,481 (1994) (citing Preiser v. Rodriguez, 411 U.S.

475, 488-90 (1973)).

    IV.        Leave to Amend

           "A district court should not dismiss a prose complaint without granting at least one

opportunity to amend 'when a liberal read ing of the complaint gives any indication that a valid

clai m might be stated."' Williams v. Bronx Cly. Child Support Customer Serv. Uni/, 741 F. App ' x

854, 856 (2d Cir. 2018) (citing Cuoco v. Morilsugu, 222 F.3d 99, 112 (2d Cir. 2000)). Nonetheless,

a court is under no obligation to grant leave to amend "if it determines the amendments would be

futile." Id.

           There is nothing in the complaint to suggest that Grant could al lege a valid federal claim

against Defendants if granted leave to amend her pleading. It is clear that Cheena and Gorden's

actions took place during the trial and that the defendants enjoy absolute immunity with respect to

the actions alleged in the complaint. While it is not entirely clear whether Cafferri enjoys immunity

with respect to the paperwork she completed, nothing in the complaint suggests that Cafferri' s

actions violated Grant's federal constitutional or statutory rights. Accordi ngly, it would be futile to

grant leave to amend.




                                                      5
   V.       Warning

        " [D]istrict courts have the power and the obligation to protect the public and the efficient

administration of justice from individuals who have a history of litigation entai ling vexation,

harassment and needless expense to other parties and an unnecessary burden on the courts and their

suppo11ing perso1rnel." Lau v. Meddaugh , 229 F.3d 121, 123 (2d Cir. 2000) (citations and internal

quotation marks omitted). Thi s action appears to be vexatious, designed to harass the prosecutors

who convicted her. Grant is warned that the future filing of repetitive, vexatious, and frivolous

litigation may resul t in the imposition of an injunction prohibiting her from making future filings

seek ing informa pauperis status without leave of the Court. See Hong Mai Sa v. Doe, 406 F.3d

155, 158 (2d Cir. 2005) ("If a litigant has a history of fi ling vexatious, harassing or duplicative

lawsuits, courts may impose sanctions, includi ng restrictions on future access to the judicial

system." (internal quotation marks and citations omitted)); Pierre v. U.S. Postal Serv. , No. 18-CY-

7474 (MKB), 2019 WL 653154, at *4 (E.D.N.Y. Feb. 15, 2019).

                                            CONCLUSION

        For the reasons stated above, Grant's complaint is dismissed with prejudice and without

leave to amend. See 28 U.S.C. §§ 1915A(b), 19 15(e)(2)(B). The Clerk of Court is respectfully

directed to enter judgment against Grant and in favor of Defendants, to mail a copy of the judgment

and this Order to Grant, to note that mai ling on the docket sheet, and to close this case. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in

good faith and therefore in for ma pauper is status is denied for purpose of an appeal. See Coppedge

v. United States, 369 U.S. 438, 444-45 (1962).

                                                               SO ORDERED.
Dated: Brooklyn, New York
        /VJv  ?[ , 20 19                                         s/Roslynn R. Mauskopf
                                                               ROSLYNN. R. MAUSKOPF
                                                               United States District Judge
                                                    6
